DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0136190 to Yamashita, and further in view of US PGPub 2015/0140403 to Moon.
	Regarding claims 1-6, Yamashita teaches a secondary battery (“film exterior battery” in ¶0018; “lithium secondary battery” described in ¶0002), comprising an electrode assembly (“electrode laminate” of ¶0002, 0018) including a plurality of first electrodes (the electrode assembly comprises a plurality of mono-cells 1 illustrated in Figs. 2-4; each mono-cell includes first electrodes 6/16, ¶0014, 0015; therefore the electrode assembly comprises a plurality of first electrodes) and a plurality of second electrodes (each mono-cell 1 includes second electrodes 10/21, ¶0016) alternately laminated with a separator 8 interposed therebetween (¶0017), wherein
	the separator 8 includes a resin base material (polyethylene or polypropylene, ¶0017) and a porous heat-resistant layer 23, the porous heat-resistant layer being formed on one side of the resin base material,
	the electrode assembly has: first adhesive particles 46 bonding the first electrodes 6/16 to the heat resistant layer 23 (¶0020), and second adhesive particles 34 bonding the second electrodes 10/21 to the resin base material.
	While not particularly discussed, a skilled artisan would understand, especially from the context provided in Yamashita, that each of the first adhesive particles 46 and each of the second adhesive particles 34 necessarily has a mass, as they clearly have a volume and are formed of an adhesive material. Further the first adhesive particles 46 are provided at a first interface 6a/8a (Fig. 3) between the first electrodes 6/16 and the heat resistant layer 23, and the combined mass of the first adhesive particles is spread over the area of the interface in the plane of “W” and “D2” shown in Fig. 5 (¶0025-0027). Similarly the second adhesive particles 34 are provided at a second interface 10a/8b between the second electrodes 10/21 and the resin base material, and the combined mass of the second adhesive particles is spread over the area of that interface. 
	Yamashita very clearly teaches that the number (“a” in ¶0026-0043) of first adhesive particles 46, and the area  (a function of “b” shown in Fig. 5) of each of the first adhesive particles, and the distribution of first adhesive particles across plane which has an area are known result effective variables that can be calculated to optimize an adhesion force (“peeling strength”) at the first interface 6a/8a. Yamashita further teaches that these same parameters can be independently calculated with respect to the second adhesive particles 34 and the second interface 10a/8b. The mass of the first adhesive particles per unit area at the first interface between the first electrodes and the heat resistant layer, and the mass of the second adhesive particles per unit area at a second interface between the second electrodes and the resin base material are parameters that are fully dependent upon these result effective variables. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to individually optimize the mass of the first adhesive particles per unit area at the first interface and the mass of the second adhesive particles per unit area at the second interface to individually optimize the adhesion force at those interfaces. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore the claimed limitation that the mass of first adhesive particles per unit area at the first interface is larger than a mass of the second adhesive particles at the second interface is an obvious result of this optimization.
Yamashita does not particularly teach that the battery is a non-aqueous electrolyte battery, that the resin base material is porous, or that the porous heat resistant layer has larger surface irregularities than surface irregularities than the resin base material. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the separator to include a porous resin base material it may function to prevent short circuits in the battery while still absorbing electrolyte (¶0047-0049, 0091 of Moon). 
It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a non-aqueous electrolyte in the battery because such an electrolyte (ethylene carbonate/dimethylene carbonate/diethylene carbonate/LiPF6 of ¶0112 of Moon) is known to be suitable in the art. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the surface irregularities of the porous heat-resistant layer (analogous to layer 2 of Fig. 1 of Moon) to be larger than surface irregularities of the resin base material (analogous to layer 1) in order to allow adhesive particles to contact the resin base material (¶0032 of Moon).
Per claims 2-5, modified-Yamashita teaches the limitations of claim 1. Based on the reasoning above, the claimed ratio (A/B) of (A) the number of first adhesive particles per unit area at the first interface and (B) the number of second adhesive particles per unit area at the second interface is an obvious result of the optimization. The claimed ranges of (S1) adhesion force between the first electrode and the heat resistant layer and (S2) adhesion force between the second electrode and the resin base material, and an adhesion force ratio (S1/S2), are obvious results of the optimization (particularly see ¶0035). Consequently, the claimed range of the combined parameter (A/B, S1/S2) results from the optimization. 
Per claim 6, modified-Yamashita teaches the limitations of claim 1. Yamashita does not specifically teach the kind of the adhesive particles used for the first adhesive particles and the second adhesive particles, but Moon teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form similar adhesive particles (3, 4 of Fig. 1) to be the same kind (¶0041). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita and Moon as applied to claim 1 above, and further in view of US PGPub 2015/0004464 to Okuno.
Regarding claim 7, modified-Yamashita teaches the limitations of claim 1. Yamashita teaches exemplary first adhesive particles 46 having an average particle diameter (“b” of Fig. 5) that is on the scale of millimeters (¶0035, 0036). Yamashita’s heat resistant layer 23 is described as being formed of a binder and inorganic compound particles (¶0017). Yamashita does not particularly teach an average particle diameter of the inorganic compound particles. Moon teaches a layer (2 of Fig. 1) formed of binder and inorganic compound particles which may have an average particle diameter of up to 100 nm (¶0044), and a range of average particle diameter of a similar adhesive particle that may be as low as about 10 micrometers and perform the same function as those of Yamashita (¶0034). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the average particle diameter of the first adhesive particles to be as low as about 10 micrometers, with the expectation that such particles would successfully perform their intended function. A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). MPEP §2144.05. The references do not suggest the relative size of inorganic compound particles and first adhesive particles.
Okuno, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include inorganic compound particles (4a of Figs. 2, 3) having an average particle diameter of greater than 3.5 micrometers, specifically including a diameter of 9.5 micrometers, in a heat resistant layer such as taught by modified-Yamashita to improve spacing between a separator and electrode and reducing damage to a battery (Table 1, 2 and related text; ¶0043, 0044, 0046, 0060). Based on Okuno’s disclosure, a skilled artisan would understand Okuno’s range of an average particle diameter of greater than 3.5 micrometers to include values of average particle diameter that are about 10 micrometers. Therefore the range of the average particle diameter of inorganic compound particles and the range of average particle diameter of first adhesive particles rendered obvious by the references overlap, and a skilled artisan would form an embodiment in which the inorganic compound particles are larger than the first adhesive particles and have a reasonable expectation that such an embodiment would function as desired. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2018/0309108.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726